                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

SCOTT A. KETRING,                         )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  ) CASE NO. 3:18-CV-619-WKW
                                          )          (WO)
AUBURN UNIVERSITY,                        )
                                          )
             Defendant.                   )

                   MEMORANDUM OPINION AND ORDER

      This is an employment discrimination case under Title VII. Plaintiff Scott

A. Ketring, an associate professor in the Marriage and Family Therapy program at

Auburn University, alleges that he experienced discrimination and a hostile work

environment on the basis of his Mormon faith.         In addition to his Title VII

discrimination and hostile work environment claims, he claims that he was

retaliated against for complaining of discrimination. Before the court is Defendant

Auburn University’s motion to dismiss. (Doc. # 12.) Defendant seeks dismissal

on two grounds: (1) that Plaintiff’s complaint constitutes an impermissible shotgun

pleading; and (2) that Plaintiff’s judicial complaint exceeds the scope of the charge

of discrimination he filed with the EEOC. For the reasons that follow, Defendant’s

motion to dismiss will be granted in part and denied in part.
                                  I.   DISCUSSION

A. Plaintiff’s complaint is an impermissible shotgun pleading and must be
repleaded.

         Under Federal Rule of Civil Procedure 8(a)(2), a complaint “must contain

. . . a short and plain statement of the claim showing that the pleader is entitled to

relief.” Each allegation in the complaint “must be simple, concise, and direct.”

Fed. R. Civ. P. 8(d)(1). Federal Rule of Civil Procedure 10 provides that the

complaint must “state [the plaintiff’s] claims . . . in numbered paragraphs, each

limited as far as practicable to a single set of circumstances.” Fed. R. Civ. P.

10(b).

         The purpose of [Rule 8(a)(2) and Rule 10(b)] is self-evident, to
         require the pleader to present his claims discretely and succinctly, so
         that [ ] his adversary can discern what he is claiming and frame a
         responsive pleading, the court can determine which facts support
         which claims and whether the plaintiff has stated any claims upon
         which relief can be granted, and, at trial, the court can determine that
         evidence which is relevant and that which is not.

Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015)

(quoting T.D.S. Inc. v. Shelby Mut. Ins. Co., 760 F.2d 1520, 1544 n.14 (11th Cir.

1985) (Tjoflat, J., dissenting)); see also Twombly, 550 U.S. at 555 (holding that the

purpose of Rule 8(a)(2) is to “give the defendant fair notice of what the claim is

and the grounds upon which it rests.” (citation, quotation marks, and ellipsis

omitted)).



                                            2
        “Complaints that violate either Rule 8(a)(2) or Rule 10(b), or both, are often

disparagingly referred to as ‘shotgun pleadings,’” and have been uniformly

rejected by the Eleventh Circuit. Weiland, 792 F.3d at 1320. There are four types

of shotgun pleadings: (1) pleadings that “contain[ ] multiple counts where each

count adopts the allegations of all preceding counts, causing each successive count

to carry all that came before and the last count to be a combination of the entire

complaint”; (2) pleadings that are “guilty of the venial sin of being replete with

conclusory, vague, and immaterial facts not obviously connected to any particular

cause of action”; (3) pleadings that “commit[ ] the sin of not separating into a

different count each cause of action or claim for relief”; and (4) pleadings that

commit “the relatively rare sin of asserting multiple claims against multiple

defendants without specifying which of the defendants are responsible for which

acts or omissions, or which of the defendants the claim is brought against.” Id. at

1321.

        Plaintiff’s complaint is a type-one shotgun complaint. It adopts not merely

the allegations of all preceding counts, but each and every allegation in the

complaint, including the allegations that support subsequent counts. This court has

warned against such a practice:

        Rote and repeated incorporations by reference fill each count “with factual
        allegations that could not possibly be material to that specific count,”
        flouting the Rule 10(b) requirement to plead separate claims in separate
        counts. Magluta v. Samples, 256 F.3d 1282, 1284 (11th Cir. 2001). It is not
                                           3
      enough to “clearly incorporate[ ] all ‘facts’ ple[aded] in the amended
      complaint]” . . . as Plaintiff has done; rather the supporting facts must be
      pleaded in the count asserting the cause of action. See Wagner v. First
      Horizon Pharm. Corp., 464 F.3d 1273, 1280 (11th Cir. 2006).

McCall v. Bank of America, N.A., No. 2:16-CV-184-WKW, 2016 WL 5402748, at

*2 (M.D. Ala. Sep. 26, 2016). Plaintiff must therefore replead his complaint,

clearly stating which acts committed by which actors support which claims.

      “When a litigant files a shotgun pleading, is represented by counsel, and

fails to request leave to amend, a district court must sua sponte give him one

chance to replead before dismissing his case with prejudice on non-merits shotgun

pleading grounds.” Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1296 (11th Cir.

2018). “In the repleading order, the district court should explain how the offending

pleading violates the shotgun pleading rule so that the party may properly avoid

future shotgun pleadings.” Id. Therefore, the complaint will be dismissed without

prejudice to give Plaintiff an opportunity to refile according to the instructions in

this Order.1

B. Because Plaintiff’s complaint is due to be dismissed on shotgun pleading
grounds, Defendant’s argument that the complaint exceeds the scope of the
EEOC charge is premature.

      Defendant’s motion to dismiss the complaint for exceeding the scope of the

EEOC charge is accordingly denied without prejudice to reassert this or any other



      1
          Paragraphs 67 and 68 appear to violate Einstein’s theory of relativity.

                                                  4
argument relevant to the amended complaint in a subsequent motion to dismiss, or,

if Defendant presents materials outside the complaint, motion for summary

judgment. In reviewing an amended complaint, the court will credit Plaintiff’s

EEOC charge, which describes the “negative environment Dr. Keiley had created

for Mormon students and me,” (Doc. # 1-1), in deciding whether there is sufficient

basis to say that Plaintiff’s hostile work environment claim can “reasonably be

expected to grow out of the charge of discrimination.” Gregory v. Ga. Dep’t of

Hum. Res., 355 F.3d 1277, 1280 (11th Cir. 2004) (quotation omitted).2

                                     II.   CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss is granted in part

and denied in part with leave to reassert, if necessary, any arguments that may be

relevant to the amended complaint, either in a motion to dismiss, or, if Defendant

chooses to include materials outside the complaint, motion for summary judgment.

Additionally, Plaintiff must replead his claims in compliance with the requirements

of this Order.

       Accordingly, it is ORDERED:

       1.        Defendant’s motion to dismiss is GRANTED to the extent that

Plaintiff must replead his claims and otherwise DENIED without prejudice to



       2
            “[T]he scope of an EEOC complaint should not be strictly interpreted.” Id. (quotation
omitted).

                                                 5
reassert, if necessary, any arguments that may be relevant to the amended

complaint.

      2.     Plaintiff’s claims are DISMISSED without prejudice.

      3.     Pursuant to Federal Rule of Civil Procedure 15(a)(2), Plaintiff is given

leave to file an amended complaint on or before February 15, 2019, that complies

with the requirements of this Order.

      Claims and demands for relief that fail to comply may be subject to

dismissal without further opportunities for amendment.

      DONE this 31st day of January, 2019.

                                           /s/ W. Keith Watkins
                                 CHIEF UNITED STATES DISTRICT JUDGE




                                         6
